Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-23-2006

USA v. Paster
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1468




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Paster" (2006). 2006 Decisions. Paper 842.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/842


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-70 (June 2006)                                              NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 06-1468
                                    ________________

                            UNITED STATES OF AMERICA,

                                              vs.

                               MITCHELL F. PASTER,
                                         Appellant
                       ____________________________________

                     On Appeal From the United States District Court
                         For the Middle District of Pennsylvania
                          (M.D. PA. Crim. No. 96-cr-00221-1)
                        District Judge: Honorable Malcolm Muir
                            __________________________

            Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
            or Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                      June 2, 2006
           BEFORE: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges
                                 (Filed: June 23, 2006)
                                  _________________

                                       OPINION
                                   _________________

PER CURIAM.

              Mitchell F. Paster, a prisoner, appeals the denial by the United States

District Court for the Middle District of Pennsylvania of his petition for writ of audita

querela.



              Paster pled guilty to second degree murder in 1997 in District Court. Paster
successfully appealed his original sentence, resulting in his re-sentencing in 1999 to a

term of imprisonment of twenty-one years and ten months. In 2001, Paster filed a § 2255

motion, which the District Court denied in 2002. This Court denied a certificate of

appealability. The Supreme Court denied Paster’s petition for certiorari.

              Paster now seeks re-sentencing pursuant to a petition for a writ of audita

querela, requesting relief pursuant to United States v. Booker, 543 U.S. 220 (2005). The

District Court treated the petition as a second or successive § 2255 motion, and denied it

because Paster failed to obtain prior authorization to file the motion from this Court. For

essentially the same reasons set forth by the District Court in its Order, we will summarily

affirm.

              A motion to vacate sentence pursuant to 28 U.S.C. § 2255 is the exclusive

means to challenge collaterally a federal conviction or sentence. The All Writs Act is a

residual source of authority to issue writs in exceptional circumstances only.

Pennsylvania Bureau of Correction v. U.S. Marshals Serv., 474 U.S. 34, 43 (1985). The

Court of Appeals for the Ninth Circuit has held, and we agree, that “[a] prisoner may not

circumvent valid congressional limitations on collateral attacks by asserting that those

very limitations create a gap in the postconviction remedies that must be filled by the

common law writs” such as audita querela. United States v. Valdez-Pacheco, 237 F.3d
1077 (9th Cir. 2001). Thus, we have held that section 2255 is not rendered “inadequate

or ineffective,” thereby enabling a prisoner to resort to coram nobis, by the mere fact that

he cannot meet the stringent standards for authorizing the filing of a second or successive

                                             2
section 2255 motion. United States v. Baptiste, 223 F.3d 188, 189-90 (3d Cir. 2000) (per

curiam). The same reasoning applies to petitions for a writ of audita querela. See United

States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005) (writ of audita querela unavailable

where relief is cognizable under section 2255).1

              A petitioner seeking to pursue a second or successive § 2255 motion in

District Court must obtain leave from this Court before doing so. See § 28 U.S.C. §§

2255 ¶ 8 & 2244. As the Court correctly determined, Paster’s petition constituted an

unauthorized second or successive § 2255 motion to vacate his sentence. The District

Court properly denied the § 2255 motion for lack of jurisdiction. See Robinson v.

Johnson, 313 F.3d 128 (3d Cir. 2002).

              Because no substantial question is presented by this appeal, the District

Court’s judgment will be affirmed. See Third Circuit LAR 27.4 and I.O.P. 10.6




   1
      We note that, even if audita querela were otherwise available, Paster would not be
able to rely on Booker because that decision does not apply retroactively to cases on
collateral review. See Lloyd v. United States, 407 F.3d 608 (3d Cir. 2005); In re
Olopade, 403 F.3d 159 (3d Cir. 2005).